EXHIBIT 9
‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Jennifer R Hammat <jhammat@gmu.edu>
Date: Fri, Feb 22, 2019 at 3:37 PM
Subject: LETTER OF DETERMINATION

Cc: Julian Williams <jwilli89@gmu.edu>, Shernita Rochelle Parker <srochell@gmu.edu>, Keith D Renshaw
<krenshaw@gmu.edu>, Ann L Ardis <aardis@gmu.edu>, Heather M Madnick <hmadnick@gmu.edu>




                                         LETTER OF DETERMINATION

                                                   Confidential



February 22, 2019




George Mason University

Fairfax, VA 22030



Dear


                                                         1
The purpose of this correspondence is to notify you that Compliance, Diversity, and Ethics (CDE) has concluded its
formal investigation into the complaint filed against you by                 , whereby it is alleged that you engaged in
Sexual or Gender-Based Harassment, in violation of George Mason University’s Policy 1202: Sexual or Gender-Based
Harassment or Other Interpersonal Violence. CDE conducted interviews and reviewed documentation to evaluate the
specifics of the complaint. The investigation also considered the factual information you provided to the investigator(s).



After evaluating the information gathered, CDE did find enough factual information to sustain the allegation that
you engaged in conduct that qualifies as Sexual or Gender-Based Harassment in violation of George Mason
University’s Policy 1202: Sexual or Gender-Based Harassment and Other Interpersonal Violence.



          alleged that during the spring 2013                                         , on April 2, 2013, that you
provided a detailed personal description to students of performing oral sex on a woman at a party. You indicated this was
a concrete personal example that would help them remember the material. This story was also confirmed and corroborated
by student witnesses from that class.



          also alleged that the                                                     you shared a conversation with the
class regarding the number of sexual partners you have had during a class discussion. Multiple witnesses corroborated this
conversation occurred.



          also alleged that you told a story in class about an intimate encounter on a then recent trip. During the
investigation, you disputed the factual accuracy of the allegation that you shared a conversation about skinny-dipping with
a woman on a business trip. You stated this allegation was a false recall of a story your told students for pedagogical
reasons. You indicated you did not “skinny dip” with the woman, but rather went swimming in the ocean with her on a
trip to Kuwait and she served as your escort. Student witnesses from the class remembered this story and described it as
“erotic,” “serene,” and “a moment of awe,” but did not recall the “skinny-dipping” element of the story.



          alleged that your encouraged students in your class to get to know each other outside of class and stated that
going to Spa World would be a great way to do so. During the investigation, you confirmed that you shared many
resources with students during class. You indicated that graduate school was stressful and that Spa World was a place
where you can get a massage and there were bathing pools as well. You said you suggested it was a place where they
could meet and relax. One student witness indicated, “I remember him mentioning Spa World multiple times. I don’t
remember if it was in one of these classes but I wouldn’t be surprised.”



          indicated that she felt your stories and personal examples from your own sex life made her uncomfortable and
made it a difficult environment in which to learn. She also feared being labeled as a “narc” and did not feel she had the
power to stand up to your unprofessional and inappropriate sexual comments.                indicated that the behavior you
exhibit for your graduate students encouraged them to be inappropriate and verbally harassing of other students. She
states,                 behavior is an issue of the                       Program and it contributed to a toxic environment
where learning is more difficult. While         is not responsible for anyone’s behavior but his own, the fact that he is


                                                              2
unaware of what transpires in his lab, or if aware does not take meaningful steps to intervene, is grossly negligent as an
educator.”



Investigation found that these repeated instances of sexual conversations with students you supervise and teach indicate a
lack of appropriate professional behavior and combine to create a hostile environment for students in the classroom.



CDE has communicated to those involved in this process that it is a violation of George Mason University’s Sexual or
Gender-Based Harassment or Other Interpersonal Violence policy to retaliate against students, faculty, or staff members
for filing a complaint alleging a violation or participating in an investigation. Retaliation is a separate violation, distinct
from the initial underlying allegation. Those who violate this policy by retaliating may be subject to discipline, regardless
of whether or not there has been a finding for cause in the initial complaint. In the event you witness or experience
retaliation, please report it immediately to CDE. In addition, those involved have privacy interests. Therefore, outside the
scope of this investigation, all parties are cautioned to reflect upon the appropriateness before publicizing or divulging the
nature of the proceedings or the identity of those involved.



If you wish to appeal this decision you may do so in writing to Julian R. Williams, Vice President of CDE, within ten (10)
business days from receipt of this determination letter. According to university policy, you may appeal this decision based
on either discovery of new evidence previously unavailable or a significant irregularity in the procedural process which
could affect the outcome of the finding. CDE requests that you be as specific as possible in setting out a basis for appeal.
General dissatisfaction with CDE’s decision will not be sufficient grounds to overturn a decision. Please note that the
determination of your appeal is final. Deans, Directors or Department Chairs may not reject investigative findings and
recommendations of corrective actions in complaints against employees, to avoid conflict of interests and biases in the
adjudicatory process and to prevent institutional interests from interfering with the impartiality of the adjudication.



CDE is closing its file on this matter. Our findings have been communicated to          to your supervisor, Dr. Keith
Renshaw, and to Employee Relations. They will be in contact with you to communicate any disciplinary
sanctions. Should you have any questions or concerns regarding our investigation, please feel free to contact us at (703)
993-8730.



Sincerely,

Dr. Jennifer R. Hammat

University Title IX Coordinator



CC:     Dr. Keith Renshaw, Associate Professor and Chair, Department of Psychology

       Dr. Ann L. Ardis, Dean, College of Humanities and Social Sciences

       Shernita Rochelle Parker, Interim Vice President, HR/Payroll and Faculty/Staff Life

       Julian Williams, Vice President for Compliance, Diversity and Ethics
                                                               3
Jennifer R. Hammat, Ed.D.

University Title IX Coordinator

Compliance, Diversity, and Ethics

George Mason University

4400 University Drive, MS 2C2
Fairfax, VA 22030

703‐993‐8730

titlenine.gmu.edu




‐‐




                                    4
